COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Senior Care Living, VI, LLC and Mark C. Bouldin v. Preston
                            Hollow Capital, LLC, UMB Bank N.A., and TMI Trust
                            Company
Appellate case number:      01-21-00602-CV
Trial court case number:    19-DCV-265897
Trial court:                458th District Court of Fort Bend County
        On November 1, 2021, appellants, Senior Care Living, VI, LLC and Mark C.
Bouldin, filed separate notices of appeal from the trial court’s August 4, 2021 Final
Judgment and Order Appointing Post-Judgment Receiver. The appellate record was
therefore due on December 2, 2021. The clerk’s record was filed on December 17, 2021.
After several delays, the reporter’s record was filed on May 25, 2022. At that time, this
Court set a deadline of June 24, 2022 for the filing of appellants’ respective briefs. See
TEX. R. APP. P. 38.6(a). Appellants subsequently filed a motion for extension of time to
file their briefs, which was granted by the Court, extending the deadline to July 25, 2022.
         On July 18, 2022, appellants and appellees, Preston Hollow Capital, LLC, UMB
Bank N.A., and TMI Trust Company, filed a “Joint Motion for Leave to File Agreed
Supplement to the Reporter’s Record.” In their motion, the parties state that the “existing
reporter’s record does not include 45 exhibits that were offered and admitted at trial.” The
parties seek to supplement the reporter’s record to include the omitted exhibits, and state
that they have “cooperated to avoid further delay and request leave to file a Stipulated
Supplement” to the reporter’s record pursuant to Texas Rule of Appellate Procedure
34.6(e)(1).
       Rule 34.6(e)(1) allows the parties “to correct an inaccuracy in the reporter’s record,
including an exhibit, without the court reporter’s recertification.” See TEX. R. APP. P.
34.6(e)(1). However, there does not appear to be any “inaccuracy in the reporter’s record.”
Rather, the problem consists of items which have been omitted from the reporter’s record.
Because there is no “inaccuracy,” this situation is not governed by rule 34.6(e). In their
motion, the parties represent that there are forty-five exhibits which were omitted from the
reporter’s record filed with the Clerk of this Court. The parties request leave to supplement
the record without requesting that the official court reporter for the 458th District Court of
Fort Bend County prepare a certified supplemental reporter’s record. Situations where
relevant items are omitted from the reporter’s record are governed by rule 34.6(d), entitled
“Supplementation.” See TEX. R. APP. P. 34.6(d) (“If anything relevant is omitted from the
reporter’s record, the trial court, the appellate court, or any party may by letter direct the
official court reporter to prepare, certify, and file in the appellate court a supplemental
reporter’s record containing the omitted items.”). Accordingly, the parties’ Joint Motion
for Leave to File Agreed Supplement to the Reporter’s Record is denied.
        Appellants have also filed an “Unopposed Motion to Clarify Briefing Schedule Due
to Incomplete Reporter’s Record.” In this motion, appellants request that the Court “clarify
that, because the reporter’s record [is] incomplete, the current briefing deadline of July 25,
2022, is not in effect, and a new briefing deadline will take place once the . . . reporter’s
record is complete.” Appellants’ motion to clarify is granted. Because the appellate
record is not yet complete, a new deadline for the filing of appellants’ brief will be
established when the official court reporter files a supplemental reporter’s record including
the omitted items identified by the parties, completing the appellate record. See TEX. R.
APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: _____/s/ April Farris________
                    Acting individually  Acting for the Court

Date: ___July 26, 2022____




                                              2